     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DOUGLAS MATTHEW BERRY,              )
                                    )
       Petitioner,                  )
                                    )           CIVIL ACTION NO.
       v.                           )             2:16cv301-MHT
                                    )                  (WO)
UNITED STATES OF AMERICA,           )
                                    )
       Respondent.                  )

                                 OPINION

      Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                   This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the petition

be    denied.          There     are    no      objections   to      the

recommendation.          After    an    independent    and   de     novo

review      of   the   record,   the    court    concludes   that    the

magistrate judge’s recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 15th day of October, 2018.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
